    Case: 1:18-cr-00035 Document #: 139 Filed: 01/08/20 Page 1 of 3 PageID #:837




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


                                                        )
UNITED STATES OF AMERICA                                )
                                                        )
                                                        )
                 v.                                     )     No. 18 Cr. 35 (Tharp, J.)
                                                        )
JAMES VORLEY and CEDRIC CHANU,                          )
                                                        )
                               Defendants               )
                                                        )

        DEFENDANT JAMES VORLEY’S UNOPPOSED MOTION FOR LEAVE
              TO FILE A BRIEF IN EXCESS OF FIFTEEN PAGES

       Defendant James Vorley, by and through counsel, respectfully requests leave to file his

Memorandum of Law In Support of Defendant James Vorley’s Motion to Suppress Statements

(“Memorandum”), which exceeds the fifteen-page limit set forth in Local Rule 7.1. In support of

this Motion, counsel states as follows:

       1.        Counsel has worked diligently to keep the Memorandum concise. However, in

order to adequately set forth the factual background surrounding the relevant statements and legal

issues showing why they should be suppressed, counsel requires in excess of 15 pages but no more

than 20 pages.

       2.        Pursuant to Local Rule 7.1, as applied to criminal proceedings through Local

Criminal Rule 1.2, counsel may only file a memorandum in excess of fifteen pages with leave of

the Court.

       3.        Counsel conferred with counsel for the Government about this request on January

7, 2020. The Government does not oppose this request for an order granting leave to file a brief

of up to 20 pages.
    Case: 1:18-cr-00035 Document #: 139 Filed: 01/08/20 Page 2 of 3 PageID #:837




       WHEREFORE, Mr. Vorley requests entry of an order granting this motion for leave to file

a 20-page brief in support of his motion to suppress.

Dated: January 8, 2020                                  Respectfully submitted,

                                                        /s/ Christopher S. Burrichter
                                                        Christopher S. Burrichter
                                                        Dechert LLP
                                                        35 W. Wacker Drive, Suite 3400
                                                        Chicago, IL 60601
                                                        Phone: (312) 646-5823
                                                        Christopher.Burrichter@dechert.com

                                                        Matthew L. Mazur (pro hac vice)
                                                        Roger A. Burlingame
                                                        Dechert LLP
                                                        160 Queen Victoria Street
                                                        London EC4V 4QQ
                                                        United Kingdom
                                                        Phone: +44 20 7184 7487
                                                        Matthew.Mazur@dechert.com

                                                        Attorneys for Defendant
                                                        James Vorley




                                                2
    Case: 1:18-cr-00035 Document #: 139 Filed: 01/08/20 Page 3 of 3 PageID #:837




                                  CERTIFICATE OF SERVICE

       I, Christopher S. Burrichter, hereby certify that on January 8, 2020, the foregoing was

filed via the Court’s CM/ECF system, which will automatically serve and send notification of

such filing to all registered attorneys of record.


                                                         /s/ Christopher S. Burrichter
                                                         Christopher S. Burrichter




                                                     3
